                  Case 3:17-cv-07106-SK Document 123 Filed 02/24/20 Page 1 of 4




     JOSEPH JARAMILLO (SBN 178566)                                EILEEN M. CONNOR (SBN 248856)
1
     jjaramillo@heraca.org                                        econnor@law.harvard.edu
2    NATALIE LYONS (SBN 293026)                                   TOBY R. MERRILL (Pro Hac Vice)
     nlyons@heraca.org                                            tmerrill@law.harvard.edu
3    HOUSING & ECONOMIC RIGHTS                                    MARGARET E. O’GRADY (Pro Hac Vice)
     ADVOCATES                                                    mogrady@law.harvard.edu
4
     1814 Franklin Street, Suite 1040                             LEGAL SERVICES CENTER OF
5    Oakland, CA 94612                                            HARVARD LAW SCHOOL
     Tel.: (510) 271-8443                                         122 Boylston Street
6    Fax: (510) 868-4521                                          Jamaica Plain, MA 02130
                                                                  Tel.: (617) 390-3003
7
                                                                  Fax: (617) 522-0715
8
                                                                  Attorneys for Plaintiffs
9
10
                                      UNITED STATES DISTRICT COURT
11
                                     NORTHERN DISTRICT OF CALIFORNIA
12
     THE PEOPLE OF THE STATE OF                                Case Number: 17-cv-07106-SK (related case
13   CALIFORNIA,                                               number 17-cv-7210-SK, Calvillo Manriquez et
                                                               al. v. DeVos, et al.)
14
                       Plaintiffs,
15
             v.                                                OPPOSITION OF PLAINTIFFS IN
16                                                             RELATED CASE CALVILLO
                                                               MANRIQUEZ, ET AL. V. DEVOS, ET AL.,
17
     THE UNITED STATES DEPARTMENT OF                           17-cv-7210-SK, TO DEFENDANTS’
18   EDUCATION,                                                MOTION FOR LEAVE TO FILE MOTION
                                                               FOR PARTIAL RECONSIDERATION OF
19                      Defendants.                            THE DECEMBER 27, 2019 ORDER
20
21
22
23
24
25
26
27
28
     Opposition of Plaintiffs in Related Case                                            Case No. 17-cv-7106-SK
     17-cv-7210-SK to Defendants’ Motion for Leave
     To File Motion for Partial Reconsideration of Dec. 27, 2019 Order
                Case 3:17-cv-07106-SK Document 123 Filed 02/24/20 Page 2 of 4




1            Defendants’ Motion for Leave to File a Motion for Partial Reconsideration of the Court’s
2    December 27, 2019 Order (Dkt. No. 118, “Motion for Leave”) was not brought with reasonable
3    diligence, and fails to meet any other requirement of Civ. L.R. 7-9(b). On February 28, 2020,
4    Defendants will be producing the same Administrative Record in both California v. Dept. of

5    Education, et al., 17-cv-07106-SK and Calvillo Manriquez et al. v. DeVos, et al., 17-cv-7210-

6    SK, pursuant to the Joint Stipulation of the Defendants and the Calvillo Manriquez Plaintiffs. See

7    17-cv-7210-SK, Dkt. No. 189 (Feb. 13, 2020). Defendants’ lack of diligence bringing their

8    Motion for Leave directly impacts both cases, and underscores their apparent ongoing strategy of

9    delay. These related cases have been pending for over two years, and Defendants have still not

10   produced an Administrative Record in the Calvillo Manriquez matter. The Calvillo Manriquez

11   Plaintiffs respectfully request that the Court deny the Defendants’ Motion for Leave.

12           In the seven weeks between the Court’s December 27, 2019 Order and February 18,

13   2020, when Defendants filed their Motion for Leave, nothing happened to change the arguments

14   in Defendants’ Motion or to justify their delay. Defendants claim that their ability to file a

15   timely motion was impacted by attorney vacations and holidays, litigation deadlines and

16   settlement conferences, and the complexity of the issues. But these factors do not excuse

17   Defendants’ lack of diligence. See., e.g., York v. Bank of Am., No. 14-02471, 2016 WL 7033956,

18   at *1 (N.D.Cal. Dec. 2, 2017) (citing Largan Precision Co, Ltd v. Genius Elec. Optical Co., No.

19   13-CV-02502-JD, 2015 WL 2063988, at *2 (N.D. Cal. May 4, 2015)) (Denying a motion for

20   leave to file a motion for reconsideration in part because an inexplicable 35-day delay was

21   “lengthy,” making the motion “stale” under Civ. L.R. 7-9(b)); see also Iopa v. Saltchuk-Young

22   Bros., Ltd., 916 F.3d 1298, 1302 (9th Cir. 2019) (affirming the denial of an untimely petition for

23   attorneys’ fees in part because “the usual excuse that the lawyer is too busy [ ] can be used,
     perhaps truthfully, in almost every case”) (internal quotations omitted).
24
             Defendants’ delay here is particularly notable because they could and should have
25
     addressed the “complexity” of the issues more quickly, but they simply waited, as apparent from
26
     filings within the seven-week period. For example, in the January 27, 2020 Joint Status Report
27
     Opposition of Plaintiffs in Related Case                                     Case No. 17-cv-7106-SK
28   17-cv-7210-SK to Defendants’ Motion for Leave
     To File Motion for Partial Reconsideration of Dec. 27, 2019 Order

                                                             1
                Case 3:17-cv-07106-SK Document 123 Filed 02/24/20 Page 3 of 4




1    in California v. Dept. of Education, et al., 17-cv-07106-SK, Defendants stated: “Defendants
2    respectfully submit that they are still considering their options with respect to [the Dec. 27, 2019]

3    order...” Dkt. No. 110 at 3-4 (emphasis added). Under Civ. L.R. 7-9(b), Defendants are required

4    to “specifically show reasonable diligence.” Defendants have not come close to doing so.

5            Defendants also fail to show any “manifest failure by the Court to consider material facts

6    or dispositive legal arguments…” which is their only stated basis for their Motion to Leave under

7    Local Rule 7-9(b). Motion for Leave at 13. However, the Court considered multiple rounds of

8    briefing and examined the documents at issue in camera before issuing its December 27, 2019

9    Order. See California v. Dept. of Education, et al., 17-cv-07106-SK (Dkt. Nos.66, 81, 90, 94,

10   97, and 104). The December 27, 2019 Order itself plainly addresses the parties’ arguments,

11   relevant facts and law, and the documents themselves, concluding that (1) four documents at

12   issue had been considered by the Department in creating the Partial Relief Rule (Id., Dkt. No.

13   105 at 6-7); (2) those documents were not protected by the deliberative-process privilege (id at 8-

14   12); and (3) Defendants had waived the attorney-client privilege and the work-product doctrine

15   with respect to documents that had been introduced into the Congressional Record. Id. at 13-14.

16           Defendants’ Motion for Leave is plainly an attempt to delay having to produce and

17   complete the Administrative Record in both related cases because they wish to exclude the

18   documents at issue in the December 27, 2019 Order. Their desire is not a reasonable argument

19   for reconsideration of the Court’s Order under Civ. L.R. 7-9(b).

20                                                  CONCLUSION

21           For the foregoing reasons, the Calvillo Manriquez Plaintiffs respectfully request that the

22   Court deny the Defendants’ Motion for Leave to File a Motion for Reconsideration of the

23   Court’s December 27, 2020 Order.

24
     Dated: February 24, 2020                                            Respectfully submitted,
25
26                                                                       /s/ Margaret E. O’Grady
27
     Opposition of Plaintiffs in Related Case                                          Case No. 17-cv-7106-SK
28   17-cv-7210-SK to Defendants’ Motion for Leave
     To File Motion for Partial Reconsideration of Dec. 27, 2019 Order

                                                             2
                Case 3:17-cv-07106-SK Document 123 Filed 02/24/20 Page 4 of 4




                                                                         Joseph Jaramillo
1
                                                                         Natalie Lyons
2                                                                        HOUSING & ECONOMIC RIGHTS
                                                                         ADVOCATES
3                                                                        1814 Franklin Street, Suite 1040
                                                                         Oakland, CA 94604
4
                                                                         Tel.: (510) 271-8443
5                                                                        Fax: (510) 280-2448

6                                                                        Eileen M. Connor (SBN 248856)
                                                                         Toby R. Merrill (pro hac vice)
7
                                                                         Margaret E. O’Grady (pro hac vice)
8                                                                        LEGAL SERVICES CENTER OF
                                                                         HARVARD LAW SCHOOL
9                                                                        122 Boylston Street
                                                                         Jamaica Plain, MA 02130
10
                                                                         Tel.: (617) 390-3003
11                                                                       Fax: (617) 522-0715

12                                                                       Attorneys for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Opposition of Plaintiffs in Related Case                                           Case No. 17-cv-7106-SK
28   17-cv-7210-SK to Defendants’ Motion for Leave
     To File Motion for Partial Reconsideration of Dec. 27, 2019 Order

                                                             3
